RECOMMENDED FOR FULL-TEXT PUBLICATION
                                     Pursuant to Sixth Circuit Rule 206
                                             File Name: 07a0069p.06

                        UNITED STATES COURT OF APPEALS
                                         FOR THE SIXTH CIRCUIT
                                           _________________


                                                       X
                                Plaintiffs-Appellants, -
 CENTER FOR BIO-ETHICAL REFORM, INC., et al.,
                                                        -
                                                        -
                                                        -
                                                             No. 06-3284
           v.
                                                        ,
                                                         >
 CITY OF SPRINGBORO, A Municipal Entity; JEFFREY        -
                                                        -
                                                        -
 KRUITHOFF; TIM PARKER; CLEARCREEK TOWNSHIP,

                                                        -
 A Municipal Entity; PETER HERDT; JEFF PIPER;

                                                        -
 BRIAN HUBBARD; ERIC KUHLMAN; NICK CLARK;
                                                        -
 RANDY PEAGLER; LISA WALSH; STEVEN MORRIS;
                                                        -
 MICHAEL BURKE; TIM SHAW,
                               Defendants-Appellees. -
                                                       N
                        Appeal from the United States District Court
                         for the Southern District of Ohio at Dayton.
                       No. 03-00057—Thomas M. Rose, District Judge.
                                          Argued: December 5, 2006
                                  Decided and Filed: February 20, 2007
             Before: MOORE and CLAY, Circuit Judges; BELL, Chief District Judge.*
                                             _________________
                                                   COUNSEL
ARGUED: Robert Joseph Muise, THOMAS MORE LAW CENTER, Ann Arbor, Michigan, for
Appellants. Mark D. Landes, ISAAC, BRANT, LEDMAN & TEETOR, Columbus, Ohio, Boyd W.
Gentry, SURDYK, DOWD & TURNER CO., Dayton, Ohio, Benjamin C. Glassman, UNITED
STATES ATTORNEY, Cincinnati, Ohio, for Appellees. ON BRIEF: Robert Joseph Muise,
THOMAS MORE LAW CENTER, Ann Arbor, Michigan, for Appellants. Mark D. Landes, J. Eric
Holloway, ISAAC, BRANT, LEDMAN & TEETOR, Columbus, Ohio, Boyd W. Gentry, Jeffrey C.
Turner, SURDYK, DOWD & TURNER CO., Dayton, Ohio, Benjamin C. Glassman, UNITED
STATES ATTORNEY, Cincinnati, Ohio, for Appellees.




         *
           The Honorable Robert Holmes Bell, Chief United States District Judge for the Western District of Michigan,
sitting by designation.


                                                         1
No. 06-3284                  Center for Bio-Ethical Reform, et al.                                               Page 2
                             v. City of Springboro, et al.


                                               _________________
                                                   OPINION
                                               _________________
        CLAY, Circuit Judge. Plaintiffs, Center for Bio-Ethical Reform, Inc., Mark Harrington,
Quentin Patch, and Dale Henkel, appeal from the district court’s grant  of summary judgment to
Defendants on their claims under 42 U.S.C. § 1983 that Defendants1 violated their constitutional
rights under the First, Fourth, and Fourteenth Amendments to the U.S. Constitution, and conspired
to violate those rights. For the reasons that follow, we AFFIRM in part, REVERSE in part, and
REMAND for further proceedings consistent with this opinion.
                                                 BACKGROUND
        Plaintiff Center for Bio-Ethical Reform, Inc. (“CBR”) is a pro-life public policy and
advocacy group incorporated as a non-profit § 501(c)(3) organization in California. Among other
things, CBR engages in self-described educational programs to promote their cause. Through one
of these educational programs – the “Reproductive Choice Campaign” – CBR, its employees, and
volunteers drive box trucks on “the streets and highways of major cities and towns throughout the
United States,” and these trucks display “large, colorful pictures depicting graphic images of first-
term aborted fetuses.” (J.A. at 75-76) These pictures often included the caption “Choice,” as well
as CBR’s contact information. Plaintiffs Mark Harrington (“Harrington”), Quentin Patch (“Patch”),
and Dale Henkel (“Henkel”) were all employees and volunteers who participated in the Campaign,
either by driving the box trucks themselves or by driving an escort vehicle along with the trucks.
        On June 10, 2002, Plaintiffs were driving these box trucks on the streets and highways of the
greater Dayton, Ohio area. That day, Harrington    and Patch each drove one of the box trucks, while
Henkel followed in the escort vehicle.2 Harrington and Patch each wore protective body armor. In
addition to the body armor, the drivers sometimes wore helmets and, on that day, Patch wore such
a helmet. The escort vehicle was a black Crown Victoria equipped with a video camera mounted
on the dashboard and a cage behind the driver’s seat. The vehicle had a shotgun rack, radio
communication equipment, amber lights in the back, and antennae on the roof and trunk. All three
vehicles contained mace, which Plaintiffs stored in a plastic bin and kept on hand to be used
defensively “in case someone approaches the truck and threatens” them. (J.A. at 285) The vehicles
were further equipped with a radio system so the drivers could communicate with one another.
       That day, Plaintiffs began driving the trucks across several counties near Dayton, Ohio
before 10:00 a.m. Around 4:00 p.m., they decided to park the vehicles for the night.3 On the day

         1
           Plaintiff named as Defendants the following individuals and entities: the City of Springboro and Clearcreek
Township, as municipal entities; Springboro Police Chief Jeffrey Kruithoff; Clearcreek Township Police Chief Peter
Herdt; FBI Supervisory Special Agent Steven Morris; FBI Special Agents Michael Burke and Tim Shaw, in their official
capacities; and Kruithoff, Herdt, Morris, Burke, Shaw, Clearcreek Township Officers Jeff Piper and Brian Hubbard, and
Springboro Officers Tim Parker, Lisa Walsh, Randy Peagler, Nick Clark, and Eric Kuhlman, in their individual
capacities.
         2
        A fourth volunteer drove an additional escort vehicle that morning, but departed early in the afternoon to return
home. At the time of the stop in question, only one escort vehicle accompanied the two box trucks.
         3
           Typically, CBR would secure offers from supporters to lodge its volunteer drivers and to provide a parking
space for the trucks. At the end of the day, the CBR volunteers generally would park the trucks at the appointed location,
remove the pictures on the side of the trucks or cover them with tarps, and then proceed to the “host home” for that
evening. (J.A. at 285-86)
No. 06-3284              Center for Bio-Ethical Reform, et al.                                   Page 3
                         v. City of Springboro, et al.


in question, CBR had permission to park the trucks at the Hinkle farm on Pennyroyal Road. Ron
Bowling (“Bowling”), a CBR supporter, met Plaintiffs at the Hinkle farm to identify the location for
them. When Plaintiffs arrived at the farm, they encountered a long driveway on the crest of a hill
which Harrington described as going “up and down into kind of a gully,” and grew concerned about
navigating the trucks down the driveway. (J.A. at 286) Harrington and Patch pulled the box trucks
to the side of the road, remaining stopped there for two to three minutes, while Henkel drove the
escort car down the driveway to evaluate the situation. After Henkel had assessed the situation,
Harrington drove down the driveway and Patch began to follow him in the second truck. Midway
down the driveway, Harrington realized that the truck would not clear the tree branches and stopped.
At that point, Patch radioed Harrington to inform him that a police officer had stopped him for
questioning.
        Officer Nick Clark (“Clark”) reported turning down Pennyroyal Road that day and observing
a six- to ten-vehicle backup near the intersection at Deer Trail Road. He watched as Henkel
maneuvered the escort vehicle around the trucks to pull into the Hinkle driveway, crossing a double
yellow line at the top of a hill to do so. Subsequently, Clark reported that several vehicles in the line
behind the trucks began to drive around them atop the hill as well. After observing these events,
Clark pulled behind the truck driven by Patch and put his lights on, thereby blocking Patch into the
driveway. As Clark approached the driver’s side of the truck, he saw Patch wearing a helmet and
body armor, and radioing that the police had stopped him.
       Clark asked Patch if the trucks were lost or needed assistance, and several times asked
whether he was carrying cargo in the truck. Patch responded in the negative to both questions,
describing the trucks as “billboard trucks.” (J.A. at 260) Patch testified that he told Clark “We’re
campaigning against abortion. The signs are about anti-abortion information.” (J.A. at 421) Clark
acknowledged realizing at some point that the pictures were expressing a message about abortion.
Clark also indicated he did not ask Patch whether he had weapons, nor did he ascertain Patch’s
purpose for being at that particular location. On the basis of this brief encounter, Clark described
Patch’s behavior as “extremely nervous,” explaining:
        He was looking around a lot. He was on the radio stating he was being approached
        by a police officer. He watched me the entire time in his side view mirror that I
        approached the truck. . . . That’s not every day that I stop someone and they get on
        the radio and say they’re being approached by the police, no. That’s not typical
        behavior of a normal traffic stop.
(J.A. at 261) Ultimately, Clark did not inquire into the purpose of Patch’s protective gear at the time
of this initial encounter but, concerned about his own safety and perceiving Patch to be better
protected, retreated to his vehicle and pulled away.
         Clark then contacted Lieutenant Barton to determine whether Plaintiffs were participating
in some sort of government exercise. Barton responded in the negative. At Barton’s direction, Clark
next contacted Detective Tim Parker (“Parker”), speaking briefly to the department dispatcher before
reaching Parker. Clark described the encounter to Parker, telling him that he witnessed the escort
vehicle – which he described as resembling an “unmarked police car or a law enforcement vehicle”
– pass the truck crossing the double yellow lines, and that the truck’s driver wore body armor and
a helmet. (J.A. at 263) Clark also told Parker about the pictures on the sides of the trucks. Within
five to ten minutes, Parker met Clark at the location of his police cruiser, on Deer Trail Road.
Another officer, Lisa Walsh (“Walsh”), arrived on the scene shortly before Parker, having responded
to a broadcast of the Springboro Police dispatcher. The dispatcher apparently misunderstood Clark’s
initial call and had erroneously announced that Plaintiffs had assault weapons, not merely that they
No. 06-3284                   Center for Bio-Ethical Reform, et al.                                             Page 4
                              v. City of Springboro, et al.


wore assault gear. Upon learning of the mix up, Clark radioed dispatch and told them he had not
observed assault weapons.
        Next, Detective Parker contacted Steven Morris (“Morris”), Supervisory Special Agent of
the Federal Bureau of Investigation (“FBI”) Dayton Office. Parker described Clark’s encounter with
Plaintiffs and mentioned the pictures on the trucks. Purportedly concerned about domestic terrorism
targeting abortion doctors and clinics, Morris told Parker he would “grab a couple of guys and . . .
come by and . . . find out who these people were or what they were doing.” (J.A. at 356) Morris
apparently called the Dayton office and, in response to his request,
                                                                   4
                                                                     Agents Robert Buzzard, James
Howley, Tim Shaw, and Tymothy Burkey proceeded to the scene.         According to Parker’s account,
the FBI requested that Parker prevent Plaintiffs from leaving.5
        As the foregoing events unfolded, several other law enforcement officers arrived on the
scene, including Detective Eric Kuhlman (“Kuhlman”), Sergeant Jeff Piper (“Piper”), and Officer
Brian Hubbard (“Hubbard”). Parker testified that these officers responded to a dispatch made at his
prompting to other local jurisdictions that described a stop of someone in SWAT gear, eliciting
information about possible SWAT training exercises. Parker further deduced that the officers
proceeded to the scene without specific direction.
         In the meantime, Plaintiffs had identified a secondary location to park the trucks for the night
(a local church’s parking lot) and had completed covering the pictures on the sides of the trucks with
tarps. More skilled at handling the trucks, Harrington backed the first truck out for Patch, they
switched drivers, and Patch began heading toward the church. Two police cars followed Patch.
Harrington then returned to the second truck, backed it out of the drive, and drove in the same
direction as Patch. Henkel subsequently returned to the escort car and, just before he turned out of
the driveway, five police cars surrounded him, thereby blocking the car in the driveway. Henkel
exited the car and stood nearby as Bowling approached the officers and began to talk with them.
This occurred around 5:00 p.m.
        About twenty minutes after the police blocked him in, Henkel approached the vehicle to
retrieve some of his belongings and was ordered to stay away from it. From that point on, the
officers directed one of their number to “watch over” Henkel for the duration of the encounter. (J.A.
at 319) During that time, Henkel had no idea what was going on. At approximately 7:00 p.m., the
officers asked Henkel for permission to search the escort car. The first time, Henkel responded it
was not his car and thus he could not give permission to search it. They asked a second time with
greater force, and Henkel again responded he could not grant permission, directing them to Plaintiff
Harrington. A third time the officers asked even “more forcefully” to search, and Henkel said
something to the effect of “I have nothing to hide. The bag is the only thing in there that’s mine.
Do what you want.” (J.A. at 320)
        The officers proceeded to search the escort vehicle. Therein, they found a Kevlar helmet and
vests, Henkel’s bag, and, in the trunk, various “maintenance stuff” described by Henkel to include
tarps, a plastic gas container, Windex, paper towels, and battery cables. (J.A. at 321) Sometime
around 7:45 or 8:00 p.m., a man identifying himself as an FBI agent approached Henkel and asked
for his name, address, telephone number, and driver’s license, and informed him that they were
“going to kick [him] loose in about twenty minutes.” (J.A. at 319) An estimated ten to fifteen


        4
            The record in no place refers to Michael Burke, who Plaintiffs named as a Defendant in this suit.
        5
           At his deposition, Morris could not “remember directing anybody with the other departments to . . . do one
thing or the other,” and acknowledged it was not “the FBI’s show.” (J.A. at 357)
No. 06-3284                    Center for Bio-Ethical Reform, et al.                                            Page 5
                               v. City of Springboro, et al.


minutes later, the officers began to leave Hinkle’s driveway and Henkel departed the scene to find
Harrington and Patch. At no time did the officers tell Henkel why he was not free to leave.
         Down the road from the Hinkle farm, other officers followed Harrington and Patch who,
upon seeing the officers’ lights, pulled off Pennyroyal Road into the subdivision on Queensgate
Road. Approximately six or seven law enforcement vehicles were present at that point, surrounding
the trucks so they essentially could not move. Officer Randy Peagler (“Peagler”) approached the
first truck (driven by Patch), unsnapping his holster as he neared the passenger side of the vehicle.
Looking first into the passenger side window to check for weapons, Peagler then walked around to
the driver’s side. Patch reports that, in fact, Officer Walsh approached the driver’s side window of
the truck and asked him to step out. When Patch had exited the truck, Walsh “started questioning
about what was on board and what [they] were doing and straight forward things, could she look at
[Patch’s] driver’s license, who are [they], what are [they] doing . . . .” (J.A. at 424) This initial
interview lasted ten minutes. Patch indicated that later, one FBI agent also questioned him and
inspected his driver’s license.
        While the other officers approached Patch in the first truck, Clark approached the second
truck (driven by Harrington). Harrington reported observing a male police officer walking on the
curb opposite the parked vehicle with his hand over his holster. This officer eventually walked up
to the driver’s side door and asked Harrington to exit the truck, which he did. The officer then asked
Harrington for his driver’s license and, taking it with him, walked away from Harrington.
        Harrington reported waiting for three hours. During this time, he repeatedly asked Walsh
why they could not leave, and Walsh responded that she was “checking on it” and “need[ed] to hear
from a supervisor.” (J.A. at 290) Later, Walsh testified that, in her view, neither Harrington nor
Patch were free to leave the scene after the first twenty-five minutes of the stop. Parker had directed
Walsh via radio to hold Plaintiffs at the Queensgate location even 45 minutes after the stop, saying
“they’re not free to go” and “if you have to place him under arrest.” (J.A. at 511) Nevertheless, the
officers did not handcuff Plaintiffs Harrington and Patch, did not place them into a police vehicle,
and did not order them to the ground at any point.
        During the stop, Harrington orally consented to a search of the trucks. By Harrington’s
account, he felt compelled to do so given the “show of force.”6 (J.A. at 292) Accordingly, he
“permitted them to look through the cab and wherever they wanted” because he felt they had
“nothing to hide.” (Id.) The officers further requested to search Harrington’s overnight bag.
Harrington asked, “Do I really need to do that?” to which the officer responded, saying something
to the effect of, “Well, you gave us entrance into the truck cab. You’ve given us permission to
search the truck cab.” (J.A. at 294) Believing that consent to search the truck somehow implied
permission to search the overnight bag, Harrington reluctantly consented.
        Peagler recalled that the officers had completed the investigation of the two trucks at the
Queensgate location within twenty-five minutes, and that they had not uncovered any criminal
activity. Nevertheless, at Parker’s direction about thirty minutes into the investigation, the officers
had Plaintiffs raise the tarps covering the sides of the trucks and they proceeded to photograph the


         6
             As Harrington testified,
         They asked to search the vehicle and, you know, when you have 12 police cars and a guy that’s had
         his hand like this [near his holster] and we’re being detained unlawfully, I think you don’t say no.
         You feel like you need to – you better comply, so I allowed him to search the cab.
(J.A. at 293)
No. 06-3284             Center for Bio-Ethical Reform, et al.                                    Page 6
                        v. City of Springboro, et al.


pictures. Still later, the officers had the Plaintiffs roll up the tarps a second time to examine the
pictures and take additional photographs. The officers completed the search before the FBI agents
arrived on the scene.
        After approximately two hours, the FBI arrived at the scene and FBI agent Tim Shaw
(“Shaw”) approached Harrington, asking him for his driver’s license. Harrington asked Shaw why
they were being held and alleges that Shaw responded, “Don’t talk to me unless I speak to you.”
(J.A. at 290-91, 484) Harrington asked again, and Shaw apparently replied, “We believe you’re
involved in some criminal activity.” (J.A. at 291) Harrington reached for his cell phone to call his
attorney and, upon seeing this, the agent “ushered [him] to the back side of the truck away from all
the people.” (Id.) As the agent did this, Harrington handed Patch a camera because he felt
threatened. Observing this, one of the FBI agents purportedly grabbed the camera from Patch.
        After Harrington finished calling his attorney, the FBI agent held him at the back of the truck
for a period of five to ten minutes. During this time, one of the plain-clothed officers had a
conversation with Harrington “about the[] pictures and how [CBR] should do this a different way,
how [CBR] should get [its] message out a different way.” (J.A. at 294) Harrington characterized
it as “almost a debate on abortion with the guy” and recalls the agent said, “You need to find a
different method. . . . Children see those, what about children seeing those, don’t you think children
shouldn’t see those . . . .” (Id.) One of the agents further questioned Harrington about CBR, the
purpose of the trucks, and whether they had firearms in the trucks.
        Agent Shaw, on the other hand, reports that after Harrington spoke to his attorney,
Harrington “provided documentation as to ownership of the vehicles, showed [him] the Kevlar
helmets and vests, allowed [him] to make sure there were no weapons in the truck.” (J.A. at 484)
Additionally, Agent Shaw described the FBI’s concerns and its motivation in establishing a presence
on the scene:
       The fact that people are driving around in panel trucks similar to the size that was
       used in the Oklahoma City bombing, this occurred shortly after 9/11. We have a
       number of domestic terrorist individuals and groups in the area. So the concern is,
       is why do you have helmets and Kevlar vest, why do you have a police vehicle or
       police-looking vehicle, what is the purpose of this that was what our concern is. . . .
       [I]t was a public safety concern. . . . [W]hen you have a police vehicle, basically a
       vehicle that . . . was drop dead for what a cop car would be, you have panel trucks
       driving around with individuals inside with vests and helmets, that is a concern.
(J.A. at 490) Agent Shaw further indicated that once Harrington “settled down” and conveyed the
group’s purpose in a calm and “cordial” fashion, “any concern [he] had was dispelled” and Plaintiffs
“were let go.” (J.A. at 491)
       At the very earliest, Harrington and Patch were not free to leave the scene until 7:30 p.m.,
but by Harrington’s estimation the stop lasted three hours. When they finally could leave, the law
enforcement officers escorted them to the church parking lot. Plaintiffs aver that, as a result of this
incident, they will no longer conduct their Campaign in or around Springsboro or Clearcreek
Township.
       Subsequent to the June 10, 2002 incident, Chief Peter Herdt (“Herdt”) of the Clearcreek
Township police directed Piper to draft a “simple memo,” and not to open a case file, describing the
incident without referencing the names of officers present. (J.A. at 333) Herdt reportedly did so
because he perceived the stop as an FBI investigation. However, Herdt also admits to anticipating
a lawsuit and credits the “simple memo” for enabling him to “truthfully respond[] to [Harrington that
No. 06-3284              Center for Bio-Ethical Reform, et al.                                    Page 7
                         v. City of Springboro, et al.


the station] had no case file on him or his group or there was no names and no investigation.” (J.A.
at 339)
         Plaintiffs filed this civil rights action against Defendants in February 2003, alleging
violations of their First, Fourth and Fourteenth Amendment rights, as well as conspiracy to violate
civil rights. Plaintiffs sought injunctive and declaratory relief, nominal, compensatory, and punitive
damages, and attorneys’ fees. The parties on both sides separately filed motions for summary
judgment following discovery. On January 3, 2006, the district court entered an order granting
summary judgment to Defendants on all counts. That same day, the district court entered final
judgment in favor of Defendants, disposing of all the parties’ claims and terminating the case.
Plaintiffs timely appealed to this Court.
                                            DISCUSSION
I.      MUNICIPAL LIABILITY AND OFFICIAL IMMUNITY
        A.      Municipalities (Defendants City of Springboro and Clearcreek Township)
        At the outset, we affirm the district court’s grant of summary judgment to Defendants City
of Springboro and Clearcreek Township in its entirety. Applying City of Newport v. Fact Concerts,
Inc., 453 U.S. 247, 271 (1981), the district court found the municipalities immune to punitive
damages claims and properly granted summary judgment on Plaintiffs’ claims for punitive damages
against Defendants Springboro and Clearcreek on that basis. Additionally, the district court found
the municipalities immune from suit.
        The Supreme Court has long held that municipal governments may only be sued under
§ 1983 for unconstitutional or illegal municipal policies, and not for unconstitutional conduct of
their employees. Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 691 (1978); City of Canton v. Harris,
489 U.S. 378, 387 (1989); Bd. of the County Comm’rs of Bryan County v. Brown, 520 U.S. 397, 404
(1997) (collecting cases). Additionally, where the established policies of the municipality do not
violate the constitution directly, municipalities may incur § 1983 liability where they fail to
adequately train their personnel such that a constitutional policy is applied in an unconstitutional
manner. City of Canton, 489 U.S. at 387. There, however, the plaintiff must show “the failure to
train amounts to deliberate indifference to [the] rights of persons with whom the police come into
contact.” Id. at 388. In essence, the municipality must have exhibited deliberate indifference to
“known or obvious consequences,” and mere “simple or even heightened negligence will not
suffice” to render it liable. Brown, 520 U.S. at 407; see also Gregory v. City of Louisville, 444 F.3d
725, 752 (6th Cir. 2006).
         Here, the only policy Plaintiffs identify is “an ‘unwritten rule’ [of the Springboro Police] that
if the FBI is called, the officer relinquish the scene over to them.” (Pl.’s Br. at 48) Plaintiff has not
shown that the City of Springboro actually knew this unwritten rule would lead to unconstitutionally
long detentions. Moreover, in the case at bar, the time frame grew longer because the FBI agents
were traveling to the scene at rush hour, making the consequences less than obvious to the
municipality which purportedly established the rule. At most, the municipality negligently adopted
a policy that posed a risk to the Fourth Amendment rights of its citizens in certain circumstances.
It cannot be said that Springboro acted with “deliberate indifference” to the constitutional rights of
its citizens in adopting the rule. Further, Plaintiffs do not allege that any policy or custom of the
Clearcreek Township police was unconstitutionally applied. Such generalized assertions amount
to nothing more than an attempt to hold the municipality liable under respondeat superior, a move
unsupported by clearly established precedent of the Supreme Court. Accordingly, we uphold the
No. 06-3284                  Center for Bio-Ethical Reform, et al.                                              Page 8
                             v. City of Springboro, et al.


district court’s grant of summary judgment to Defendants Clearcreek Township and City of
Springboro in its entirety.7
         B.       Federal Officers (Defendants Morris, Burke, and Shaw) – Official Capacity
                  Claims
        Neither will we disturb the district court’s summary judgment grant to the federal officers
on the official capacity suit. As sovereign, the United States is immune from suit, unless it waives
this immunity and consents to suit. United States v. Dalm, 494 U.S. 596, 608 (1990); see also Butz
v. Economou, 438 U.S. 478, 504 (1978) (“The barrier of sovereign immunity is frequently
impenetrable.”); Ecclesiastical Order of the Ism of Am, Inc. v. Chasin, 845 F.2d 113, 115 (6th Cir.
1988). Congress must expressly waive the Nation’s sovereign immunity, or federal courts cannot
exercise jurisdiction over claims brought against the United States. Reed v. Reno, 146 F.3d 392, 398
(6th Cir. 1998). By extension, sovereign immunity also protects the officers and agents of the
United States from suit in their official capacities. Chasin, 845 F.2d at 115-16 (“[T]he bar of
sovereign immunity cannot be avoided simply by naming officers and employees of the United
States as defendants.”). Accordingly, the district court correctly granted summary judgment to
Defendants Morris, Burke, and Shaw on the official capacity claims against them.
II.      QUALIFIED IMMUNITY & FIRST AMENDMENT RETALIATION
         A.       Standard of Review
        This Court reviews a district court’s grant of summary judgment de novo. Cotter v. Ajilon
Services, Inc., 287 F.3d 593, 597 (6th Cir. 2002). Summary judgment is proper where “the
pleadings, depositions, answers to interrogatories, and admissions on file, together with the
affidavits, if any, show that there is no genuine issue as to any material fact and that the moving
party is entitled to a judgment as a matter of law.” Fed. R. Civ. P. 56(c). When presented with a
motion for summary judgment, the court views the evidence and draws all reasonable inferences in
favor of the non-movant. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587
(1986). In effect, “any direct evidence offered by the plaintiff in response to a summary judgment
motion must be accepted as true.” Muhammad v. Close, 379 F.3d 413, 416 (6th Cir. 2004) (internal
citation omitted). The district court errs by granting summary judgment for the defendant where
issues of credibility are determinative of the case. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,
255 (1986); Adams v. Metiva, 31 F.3d 375, 382 (6th Cir. 1994).
        To support a grant of summary judgment, the moving party “may . . . discharge[] [its initial
burden] by ‘showing’ . . . that there is an absence of evidence to support the nonmoving party’s
case.” Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986). Once the moving party has done this,
“[t]he mere existence of a scintilla of evidence in support of the plaintiff’s position will be
insufficient [to defeat a motion for summary judgment]; there must be evidence on which the jury
could reasonably find for the plaintiff.” Liberty Lobby, Inc., 477 U.S. at 252. Further, we review
a lower court’s determination of defendants’ entitlement to qualified immunity de novo. Siggers-El
v. Barlow, 412 F.3d 693, 699 (6th Cir. 2005); Gardenhire v. Schubert, 205 F.3d 303, 310 (6th Cir.
2000).


         7
           A municipality may also incur liability for municipal policy effectively set by high-ranking individuals with
final decision-making authority. Pembaur v. City of Cincinnati, 475 U.S. 469, 483-84 (1986) (plurality opinion); see
also City of St. Louis v. Praprotnik, 485 U.S. 112, 123 (1988) (plurality opinion); Jett v. Dallas Indep. Sch. Dist., 491
U.S. 701, 736 (1989). However, in their brief on appeal, Plaintiffs do not explicitly argue that municipal policymakers
caused the lengthy detention, nor do they identify record support for such claims.
No. 06-3284              Center for Bio-Ethical Reform, et al.                                   Page 9
                         v. City of Springboro, et al.


        B.      Plaintiffs’ First Amendment Rights
        Plaintiffs argue, in their brief on appeal, that the district court erred in granting summary
judgment on their First Amendment claim because, in their view, Defendants stopped and detained
them in retaliation for the message expressed on the sides of the trucks and have consequently
chilled their free expression. Analyzing Plaintiffs’ claim as one of retaliation for exercise of free
speech rights, the district court concluded that the record did not show Plaintiffs’ exercise of
constitutional rights, rather than concern for public safety, motivated the stop. Specifically, the court
found
        as a matter of law that, when stopped for a traffic violation, and found to be in
        possession of police equipment, radio equipment, body armor and kevlar helmets,
        a three hour detention would not chill a person of ordinary firmness from continuing
        in this particular activity, participation in the public debate on one of the most
        contentious issues in society today.
(J.A. at 190-91) The court further concluded that the officers were protected by qualified immunity
since their conduct did not “violate clearly established statutory or constitutional rights of which a
reasonable person would have known.” (J.A. at 191)
        Long-settled Supreme Court precedent acknowledges protection for “government officials
performing discretionary functions . . . from liability for civil damages insofar as their conduct does
not violate clearly established statutory or constitutional rights of which a reasonable person would
have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). For § 1983 suits against both state
officials and federal officials, the qualified immunity analysis does not differ. Butz v. Economou,
438 U.S. 478, 504 (1978). We first consider whether “the facts alleged show the [defendants’]
conduct violated a constitutional right.” Saucier v. Katz, 533 U.S. 194, 201 (2001). Next, we
determine whether that right was “clearly established” at the time of the alleged violation. Id.
Applying this inquiry while viewing the facts in the light most favorable to Plaintiffs, the district
court erred in granting summary judgment on this claim.
                1.      Plaintiffs’ Right Against Retaliation
        As a threshold matter, we must determine whether, when “[t]aken in the light most favorable
to the party asserting the injury, . . . the facts alleged show the officer’s conduct violated a
constitutional right.” Saucier, 533 U.S. at 201. We evaluate claims that state actors retaliated
against a claimant in response to his exercise of free speech under the framework generally set forth
in Mount Healthy City Sch. Dist. Bd. of Educ. v. Doyle, 429 U.S. 274 (1977). Under Mount Healthy
and its progeny, a plaintiff must show that (1) he was participating in a constitutionally protected
activity; (2) defendant’s action injured plaintiff in a way “likely [to] chill a person of ordinary
firmness from” further participation in that activity; and (3) in part, plaintiff’s constitutionally
protected activity motivated defendant’s adverse action. Bloch v. Ribar, 156 F.3d 673, 678 (6th Cir.
1998) (internal citations omitted); see also Thaddeus-X v. Blatter, 175 F.3d 378, 394 (6th Cir. 1999)
(en banc). Once a plaintiff raises an inference that the defendant’s conduct was motivated in part
by plaintiff’s protected activity, the burden shifts and defendant “can demonstrate that it would have
taken the same action in the absence of the protected activity.” Arnett v. Myers, 281 F.3d 552, 560-
61 (6th Cir. 2002) (citing Thaddeus-X, 175 F.3d at 399). The inquiry of “whether activity is
‘protected’ or an action is ‘adverse’” is context-specific. Thaddeus-X, 175 F.3d at 388.
        The First Amendment generally protects Plaintiffs’ right to display signs communicating
their views on abortion, and “[t]he fact that the messages conveyed by those communications may
be offensive to their recipients does not deprive them of constitutional protection.” Hill v. Colorado,
No. 06-3284                 Center for Bio-Ethical Reform, et al.                                          Page 10
                            v. City of Springboro, et al.


530 U.S. 703, 714-15 (2000); see also Terminiello v. City of Chicago, 337 U.S. 1, 4 (1949) (“Speech
is often provocative and challenging. It may strike at prejudices and preconceptions and have
profound unsettling effects . . . . That is why freedom of speech, though not absolute, . . . is
nevertheless protected against censorship or punishment.”). The district court correctly found that8
Plaintiffs had “engaged in protected activity,” (J.A. at 116), and Defendants do not argue otherwise.
          We next consider whether the adverse action “would chill or silence a ‘person of ordinary
firmness’ from future First Amendment activities.” Thaddeus-X, 175 F.3d at 397 (citation omitted)
(noting the “standard is amenable to all retaliation claims”). Here, Plaintiffs need not show they
were actually deterred from exercising their right to free speech, but rather must show the actions
were “capable of deterring a person of ordinary firmness from exercising his or her right[s].” Id. at
398. A chilling effect sufficient under this prong is not born of de minimis threats or
“inconsequential actions,” but neither does the requisite showing permit “solely egregious retaliatory
acts . . . to proceed past summary judgment.” Id.
        Deprivation of one’s liberty of movement can hardly be classed “inconsequential;” indeed,
the Founders endeavored scrupulously to protect this liberty in the Constitution. See U.S. const.
amend. IV; U.S. const. amend. XIV. A two and one-half hour detention absent probable cause,
accompanied by a search of both their vehicles and personal belongings, conducted in view of an
ever-growing crowd of on-lookers, would undoubtedly deter an average law-abiding citizen from
similarly expressing controversial views on the streets of the greater Dayton area. See McCurdy v.
Montgomery County, 240 F.3d 512, 520 (6th Cir. 2001) (impliedly acknowledging an arrest without
probable cause constitutes adverse action of sufficient consequence); cf. Lucas v. Monroe County,
203 F.3d 964, 974 (6th Cir. 2000) (loss of business after being removed from a police station’s
rotating call list sufficient to “deter the average wrecker service operator” from similarly criticizing
defendant sheriff).
        Finally, we evaluate the motivation for Defendants’ actions. Plaintiffs argue that their speech
motivated Defendants to stop and detain them. Specifically, Plaintiffs aver that Defendants knew
their trucks were used to send an anti-abortion message prior to the challenged stop, that
Defendants’ post-incident reports label them as “anti-abortionists,” that Agent Morris profiled them
as domestic terrorists on the basis of their cause, that Defendants took photographs of the sides of
Plaintiffs’ trucks, and that Defendants made various comments purportedly criticizing Plaintiffs’
method of expressing their message. (Pl.’s Br. at 41)
        Summary judgment is not appropriate where genuine issues of material fact exist, Fed. R.
Civ. P. 56, and Defendants’ motivation in this case presents such a genuine issue. Viewing the facts
in the light most favorable to Plaintiffs, as we must when reviewing disposition by summary
judgment, we cannot definitively say that Defendants stopped and detained Plaintiffs without regard
to their protected expression. As we have previously observed, “claims involving proof of a
defendant’s intent seldom lend themselves to summary disposition.” Bloch, 156 F.3d at 682
(internal brackets and citations omitted); see also Barrett v. Harrington, 130 F.3d 246, 263 (6th Cir.
1997) (finding “inferences raised by the evidence of record . . . sufficient to create a question of fact
and avoid summary judgment” where the record statements “reveal the possibility that . . . [the
defendant] did have a retaliatory motive”); McCurdy, 240 F.3d at 520 (remanding a claim that an
officer retaliated against plaintiff for his speech by executing an otherwise valid arrest for an inquiry

        8
           Defendants City of Springboro, Kruithoff, Parker, Walsh, Peagler, Clark, and Kuhlman (hereinafter
collectively “Defendants Springboro and its Officers”) argued that Plaintiffs were not engaged in protected speech at
the relevant time because they had covered the pictures on the sides of the truck. They further argue there is “no
evidence in the record to show that the officers were aware of the prior speech at the time of the stop.” (Def.
Springboro’s Br. at 37) This is simply not the case. (See J.A. at 260, 264, 356, 376, 421)
No. 06-3284              Center for Bio-Ethical Reform, et al.                                   Page 11
                         v. City of Springboro, et al.


into the officer’s motivations); Cockrel v. Shelby County Sch. Dist., 270 F.3d 1036, 1056-57 (6th
Cir. 2001) (“[B]ecause plaintiff has established elements of her claim for First Amendment
retaliation, summary judgment for defendants is proper only if the evidence is such that every
reasonable juror would conclude that the defendants have met their burden.”) (emphasis in original);
Arnett, 281 F.3d at 561 (same).
        Plaintiffs’ allegations, if proven at trial, could be taken by a reasonable jury to support their
claim that Defendants were motivated to detain them in part because of their constitutionally
protected speech. Patch testified that, when initially approached, he informed Officer Clark that the
trucks were “billboard trucks” and that Plaintiffs were “campaigning against abortion. The signs
are about anti-abortion information.” (J.A. at 260, 421) The record reflects that Clark told Detective
Parker about the pictures on the sides of the trucks when he contacted him to describe the encounter.
When Detective Parker subsequently contacted FBI Agent Morris, Parker too mentioned the pictures
on the trucks. Later, after stopping Plaintiffs and searching the trucks, the officers had Plaintiffs
raise the tarps covering the pictures on the trucks and took photographs on two separate occasions.
Plaintiffs aver that the first time the officers took pictures at the direction of Detective Parker.
          Additionally, Harrington testified that one plain-clothed officer had a discussion with him
about the pictures on the sides of the trucks, stating “You need to find a different method. . . .
Children see those, what about children seeing those, don’t you think children shouldn’t see those
. . . .” (J.A. at 294) Harrington further indicated that one of the FBI agents questioned him about
CBR and the purpose of the trucks. Thus, as the en banc court stated in Thaddeus-X, Plaintiffs here
“have put forward a number of specific, nonconclusory allegations and identified affirmative
evidence that could support a jury verdict at trial.” Thaddeus-X, 175 F.3d at 399-400; see also
Arnett, 281 F.3d at 560-61 (“Circumstantial evidence . . . may support this inference.”).
         Summary judgment may nevertheless be proper if “the defendant can show that he would
have taken the same action in the absence of the protected activity.” Thaddeus-X, 175 F.3d at 399.
In the case at hand, Defendants bear the burden of proving that both the investigative stop and the
rather lengthy detention would have taken place absent Plaintiffs’ constitutionally protected activity.
Rather than “profil[ing] [Plaintiffs] on account of their opposition to abortion,” (Pl.’s Br. at 41),
Defendants stopped Plaintiffs because they were dressed in body armor and Kevlar helmets, driving
large box trucks in the company of what looked to be a mock law enforcement vehicle. Observing
any other individuals in similar dress and vehicles, Defendants would undoubtedly have “taken the
same action” to allay their concerns. Defendants’ suspicions that Plaintiffs were engaged in terrorist
or criminal activity motivated the stop, not Plaintiffs’ pro-life viewpoint or message. The prolonged
detention of Plaintiffs, however, presents quite a different question in view of the fact that the initial
searches revealed nothing to justify further detention of Plaintiffs. Because genuine issues of
material fact remain, we next consider whether Defendants may be held to account under § 1983.
                2.      Plaintiffs’ Rights Were Clearly Established
        Qualified immunity does not protect those who knowingly violate the law. Malley v. Briggs,
475 U.S. 335, 341 (1986) (“Given malice and the lack of probable cause, the complainant enjoyed
no immunity.”); see also Butz, 438 U.S. at 506. Accordingly, the law must “put the officer on
notice” of the bounds of lawful conduct, and if it fails to do so, the court may properly grant
summary judgment on qualified immunity grounds. Saucier, 533 U.S. at 202; see also Harlow, 457
U.S. at 818 (“If the law at that time was not clearly established, an official could not reasonably be
expected to anticipate subsequent legal developments.”). “The contours of the right” at issue “must
be sufficiently clear that a reasonable official would understand that what he is doing violates that
right,” Anderson v. Creighton, 483 U.S. 635, 639 (1987), and these contours must be established by
“binding precedent from the Supreme Court, the Sixth Circuit, or the district court itself, or case law
No. 06-3284                 Center for Bio-Ethical Reform, et al.                                           Page 12
                            v. City of Springboro, et al.


from other circuits which is directly on point,” Barrett, 130 F.3d at 264 (internal citations omitted);
cf. also Hall v. Shipley, 932 F.2d 1147, 1152 (6th Cir. 1991). Relevant precedent need not involve
the “very action in question;” rather, “in the light of pre-existing law the unlawfulness must be
apparent.” Anderson, 483 U.S. at 640. In reviewing the district court’s grant of qualified immunity,
we must determine whether a reasonable officer could have believed Plaintiffs’ stop and subsequent
detention to be constitutional, given the state of clearly established law and the Defendants’
motivation in so detaining them.
        Here, preexisting law confronts a factually similar circumstance, making clear that the Mount
Healthy inquiry applies to police action to seize a plaintiff’s person. In Dietrich v. Burrows, we
considered whether a group of police officers were entitled to qualified immunity when they
executed an arrest absent probable cause allegedly in retaliation for the plaintiffs’ prior speech.
Dietrich v. Burrows, 167 F.3d 1007, 1013 (6th Cir. 1999). There, we stated unequivocally,
“Supreme Court decisions rendered long before the actions at issue in th[at] case recognize that
government actions may not retaliate against an individual for the exercise of protected First
Amendment freedoms.” Id. (citing Mount Healthy, 429 U.S. at 283-84). The “contours of the right”
to be free from retaliation were thus abundantly clear on the day Defendants stopped and detained
Plaintiffs.
        Moreover, a reasonable officer, when faced with the circumstances of this case, would have
known that detaining Plaintiffs because of their speech would violate their clearly established First
Amendment rights. This, of course, presents very squarely a factual question inappropriate for
resolution on summary judgment – that of Defendants’ motivation in detaining Plaintiffs. See Bloch,
156 F.3d at 682 (“[C]ourts that have considered qualified immunity in the context of a retaliation
claim have focused on the retaliatory intent of the defendant.”). Because retaliatory intent proves
dispositive of Defendants’ claim to qualified immunity, summary judgment was inappropriate.9 Id.
(internal brackets and citations omitted) (“[C]laims involving proof of a defendant’s intent seldom
lend themselves to summary disposition.”); see also Barrett, 130 F.3d at 263; Hall, 932 F.2d at
1154. We hold the district court erred in finding Defendants, as sued in their individual capacity,
were entitled to qualified immunity from Plaintiffs’ First Amendment10retaliation claim, and
accordingly, we reverse on this issue and remand for further proceedings.
III.     QUALIFIED IMMUNITY & PLAINTIFFS’ FOURTH AMENDMENT CLAIMS
         A.       Standard of Review
         This Court reviews district court grants of summary judgment and qualified immunity de
novo, as set forth in Section II.A., supra. Voluntariness of consent to search constitutes a question
of fact, which this Court reviews for clear error. United States v. Worley, 193 F.3d 380, 384 (6th
Cir. 1999). The district court’s decision is clearly erroneous where “although there is evidence to
support the finding, the reviewing court on the entire evidence is left with the definite and firm
conviction that a mistake has been committed.” Id.



         9
           Had Defendants merely stopped Plaintiffs to dispel their suspicions, summary disposition of Plaintiffs’
retaliation claim would have been appropriate since Defendants could then show they would have taken the same action
in the absence of the protected activity. Because Defendants went on to detain Plaintiffs for two and one-half hours
beyond the time necessary for local law enforcement to investigate and alleviate suspicions, when viewing the evidence
in the light most favorable to Plaintiffs, the question becomes one for the jury.
         10
           Insofar as the record shows that named Defendant Michael Burke had no role in the June 10, 2002 incident,
we affirm the district court’s grant of summary judgment to Defendant Burke in its entirety.
No. 06-3284             Center for Bio-Ethical Reform, et al.                                   Page 13
                        v. City of Springboro, et al.


       B.      Plaintiffs’ Fourth Amendment Rights
               1.      Plaintiffs’ Constitutional Rights Were Violated
        Again, we begin by determining whether “the facts alleged show the officer’s conduct
violated a constitutional right,” and we view the facts in the light most favorable to Plaintiffs.
Saucier, 533 U.S. at 201. Plaintiffs argue that the officers violated their Fourth Amendment rights
both in unduly detaining them and in subjecting them to multiple searches over the course of their
detention. In evaluating these claims, the district court surmised that
       [t]he investigating officers’ suspicions were understandably aroused. A three-hour
       detention in these circumstances, circumstances that additionally include knowledge
       that a doctor lived in the vicinity of the traffic stop, was not excessive in light of the
       scope.
(J.A. at 193) Additionally, the district court concluded the officers had qualified immunity “even
if the detention was excessive,” relying for support on a comparison to the Supreme Court’s 2005
decision in Muehler v. Mena, 544 U.S. 93 (2005). We disagree, and hold that Plaintiffs’ Fourth
Amendment rights were violated.
       The Fourth Amendment provides
       [t]he right of the people to be secure in their persons, houses, papers, and effects,
       against unreasonable searches and seizures, shall not be violated, and no Warrants
       shall issue, but upon probable cause, supported by Oath or affirmation, and
       particularly describing the place to be searched, and the persons or things to be
       seized.
U.S. Const. amend. IV. As the Supreme Court has observed, “[t]he purpose of the Fourth
Amendment is . . . to prevent arbitrary and oppressive interference by enforcement officials with the
privacy and personal security of individuals.” United States v. Mendenhall, 446 U.S. 544, 553-54
(1980) (internal citations omitted).
                       a.      Seizure
        We find the district court erroneously concluded the “detention was reasonable because it
lasted only so long as it took the appropriate investigating agency, the F.B.I., to arrive on the scene
and conduct a 20-25 minute investigation.” (J.A. at 119) Viewing the evidence in the light most
favorable to Plaintiffs, the otherwise unobjectionable Terry stop ripened into an unconstitutional
seizure in light of the undue and unjustifiable length of the stop.
        The Fourth Amendment unquestionably prevents unreasonable seizures of persons. Where
an “officer, by means of physical force or show of authority, has in some way restrained the liberty
of a citizen . . . a ‘seizure’ has occurred.” Terry v. Ohio, 392 U.S. 1, 19 n.16 (1968); see also
Mendenhall, 446 U.S. at 553; United States v. Butler, 223 F.3d 368, 374 (6th Cir. 2000). In effect,
       a person has been “seized” within the meaning of the Fourth Amendment only if, in
       view of all of the circumstances surrounding the incident, a reasonable person would
       have believed that he was not free to leave. Examples of circumstances that might
       indicate a seizure . . . would be the threatening presence of several officers, the
       display of a weapon by an officer, some physical touching of the person of the
       citizen, or the use of language or tone of voice indicating that compliance with the
       officer’s request might be compelled.
No. 06-3284                  Center for Bio-Ethical Reform, et al.                                             Page 14
                             v. City of Springboro, et al.


Mendenhall, 446 U.S. at 554. Such seizures – known as Terry stops – do not violate the Fourth
Amendment where the officer “possesses a reasonable and articulable suspicion that a person has
been involved in criminal activity” and, in such situations, the officer can briefly detain the person
“to investigate the suspicious circumstances.” United States v. Heath, 259 F.3d 522, 528 (6th Cir.
2001) (citing United States v. Hurst, 228 F.3d 751, 756-57 (6th Cir. 2000)); see also Adams v.
Williams, 407 U.S. 143, 146 (1972). A showing insufficient to constitute probable cause can
nevertheless justify a Terry stop “[b]ecause of the limited nature of the intrusion.” United States
v. Brignoni-Ponce, 422 U.S. 873, 880 (1975) (emphasis added).
         Under Terry, courts examine “whether the officer’s action was justified at its inception, and
whether it was reasonably related in scope to the circumstances which justified the interference in
the first place.” Terry, 392 U.S. at 20; see also United States v. Hardnett, 804 F.2d 353, 356-57 (6th
Cir. 1986); United States v. Winfrey, 915 F.2d 212, 216 (6th Cir. 1990); United States v. Garza, 10
F.3d 1241, 1245 (6th Cir. 1993). Courts evaluate the reasonableness of such seizures in light of the
“balance between the public interest and the individual’s right to personal security free from
arbitrary interference by law officers.” Brignoni-Ponce, 422 U.S. at 878; see also United States v.
Place, 462 U.S. 696, 703 (1983).
        Defendants “seized” Plaintiffs within the meaning of the Fourth Amendment when they
pulled Plaintiffs over to investigate the situation.11 No “reasonable person” in Plaintiffs’ position
would have felt “free to leave” given the “show of official authority” at both the Pennyroyal and
Queensgate locations. See Mendenhall, 446 U.S. at 554; see also Butler, 223 F.3d at 374. Both
stops involved a significant number of law enforcement personnel – officers from two local police
stations and, later, the FBI. Further, Plaintiffs were not, in fact, free to leave, as Walsh had been
directed to keep them at the scene.
         This initial seizure was proper in light of the Defendants’ reasonable and articulable
suspicion that criminal activity was afoot. Such a seizure is permissible where officers assess all
the objective facts and circumstances, and that assessment “raise[s] a suspicion that the particular
individual being stopped is engaged in wrongdoing.” United States v. Cortez, 449 U.S. 411, 418
(1981). Here, Defendant Clark observed Plaintiffs driving box-style trucks while dressed in body
armor and Kevlar helmets, accompanied by a vehicle modeled to look like a law enforcement car.
This occurred in a post-9/11 and post-Oklahoma City bombing context, at a time when law
enforcement officers were in a heightened state of alert to fight would-be terrorists. When Clark
initially made contact with Patch, he overheard Patch on the two-way radio telling Harrington the
police were approaching him and observed him behaving in an “extremely nervous” manner. (J.A.
at 421) Thus, specific and articulable facts gave rise to reasonable suspicion to stop Plaintiffs.
        While reasonable suspicion justifies the initial stop in this case, this detention ultimately
ripened into an “arrest” absent probable cause. An otherwise permissible investigative detention
that “last[s] . . . longer than is necessary to effectuate the purpose of the stop” can constitute an
unreasonable seizure. See Florida v. Royer, 460 U.S. 491, 500 (1983); see also Heath, 259 F.3d at
529-30 (citing United States v. Avery, 137 F.3d 343, 349 (6th Cir. 1997)) (noting an “officer’s
investigative detention can mature into an arrest or seizure if it occurs over an unreasonable period
of time or under unreasonable circumstances”). In some cases, “[t]he length of the detention . . .
alone precludes the conclusion that the seizure was reasonable in the absence of probable cause.”
Place, 462 U.S. at 709. In evaluating an investigative detention, courts consider not only the length
of the stop, but also “whether the police diligently pursue their investigation,” whether they “could


         11
            We refer here to the stop effectuated after Defendant Clark’s initial contact with Plaintiffs, which occurred
as Plaintiffs left the Hinkle farm.
No. 06-3284                   Center for Bio-Ethical Reform, et al.                                               Page 15
                              v. City of Springboro, et al.


have minimized the intrusion on respondent’s Fourth Amendment interests,” Place, 462 U.S. at 709,
and whether delay can be properly attributable to the suspect’s evasive actions. United States v.
Sharpe, 470 U.S. 675, 687 (1985).
        We evaluate the reasonableness of the length of Plaintiffs’ detention in view of the totality
of the circumstances. Mendenhall, 446 U.S. at 554; Heath, 259 F.3d at 529. Under the totality of
the circumstances, it appears that the detention here did not “reasonably relate[] in scope to the
circumstances which justified the interference in the first place.” See Terry, 392 U.S. at 20. At the
outset, the officers acted to investigate suspicions born of men driving box trucks, wearing SWAT
gear, and accompanied by a car built to look like a law enforcement vehicle. In a post-9/11 world,
these elements understandably combined to raise the suspicion that Plaintiffs were engaged in
terrorist activity. Thus, at the outset, the officers were justified in stopping Plaintiffs.
        However, the lengthy detention of Plaintiffs far exceeded the limited purpose of the stop.12
Defendants Springboro and its Officers concede that it took fifteen to twenty minutes to search the
escort vehicle and check Henkel’s identification and registration at the Pennyroyal location. They
further concede that it took approximately twenty minutes at the Queensgate location to question
Plaintiffs Harrington and Patch, to search the trucks, and to determine “no warrants were out on the[]
men.” (Def. Springboro’s Br. at 23) Viewing the evidence in the light most favorable to Plaintiffs,
the detention lasted two and one-half hours after the local officers completed their investigation.
        Defendants present at both the Pennyroyal and Queensgate locations held Plaintiffs
substantially longer than necessary to “dispel their suspicions” that Plaintiffs were engaged in
terrorist activity or plotting. See Royer, 460 U.S. at 502. Defendants Springboro and its Officers
attribute much of the delay to waiting for the FBI to arrive at the scene so it could investigate as
well, since “the F.B.I. ‘has the bigger picture.’” (Def. Springboro’s Br. at 24) However,
Defendants’ “continued detention” of Plaintiffs over a period of three hours – two and one-half of
which were beyond the time necessary for local law enforcement to investigate and alleviate
suspicions, when viewing the evidence in the light most favorable to Plaintiffs – operated to “ripen[]
the investigatory stop into an arrest.” See Butler, 223 F.3d at 375.
          Further, we consider the governmental interest advanced by the stop against “the nature and
extent of the intrusion upon the individual’s Fourth Amendment rights.” See Place, 462 U.S. at 705.
The public undoubtedly has a compelling interest in detecting would-be terrorists. See Terry, 392
U.S. at 22 (government interests in “effective crime prevention and detection” sufficient);
Mendenhall, 446 U.S. at 561 (detection of those trafficking “deadly drugs” a compelling interest).
However, this interest was served when local law enforcement determined Plaintiffs did not pose
a threat. The extent of the intrusion on Plaintiffs rights here was great. Plaintiffs were “subjected
. . . to the public indignity of being personally detained,” see Place, 462 U.S. at 709, inasmuch as
Defendants pulled them over in a residential subdivision and on the side of an apparently busy street,
effectively held them for three13hours, and did so in front of neighbors and onlookers who had
stopped to assess the situation. Plaintiffs were decidedly not free to leave during that three hour


         12
            Defendants Clearcreek Township, Herdt, Piper, and Hubbard (hereinafter “Defendants Clearcreek and its
Officers”) cite United States v. Montoya de Hernandez, 473 U.S. 531, 542-544 (1985), observing that the Supreme Court
found a 16-hour detention reasonable there. This case is inapposite since it involved suspicion that the defendant was
smuggling drugs in her alimentary canal and, despite the diligence of the officers to allay their concerns, the purpose of
the stop required a lengthy detention.
         13
           Defendants Clearcreek and its Officers duplicitously seek to attribute partial blame for the delay on Plaintiff
Harrington for “calling his attorney from the scene when he was being questioned by the FBI.” (Def. Clearcreek’s Br.
at 27) We find it inappropriate to attribute blame to Plaintiff Harrington for seeking advice of counsel, especially in light
No. 06-3284                  Center for Bio-Ethical Reform, et al.                                               Page 16
                             v. City of Springboro, et al.


period. Moreover, while Plaintiffs admit that Defendants did not handcuff them or use physical
force to restrain them, Defendants effectively restrained Plaintiffs since Defendants’ vehicles had
surrounded Plaintiffs’ trucks and escort car.
         In United States v. Davis, a decision closely on point, we admonished that absent probable
cause, officers may not detain citizens once their suspicions, however reasonable initially, have been
dispelled   in order to conduct a second search of the same nature. 430 F.3d 345, 356 (6th Cir.
2005).14 There, officers stopped the defendant for speeding, but on the belief that he was
transporting illegal drugs, detained the defendant until other officers arrived at the scene with a drug-
sniffing dog. Id. at 349-50. Approximately thirty minutes later, the drug-sniffing dog arrived and
it failed to alert. Id. at 350. Meanwhile, an agent of the federal Drug Enforcement Administration
(“DEA”) had arrived on the scene. Id. That agent then contacted a neighboring locality to request
a drug-sniffing dog, although “it is unclear whether [the agent] was aware of the fact that a drug-
sniffing dog had already been used to search [the] vehicle.” Id. The second dog arrived on the scene
approximately one and one-half hours into the stop and positively alerted. Id.
        In Davis, this Court found that the officers lawfully stopped the defendant initially, but that
once the first drug-dog failed to alert, “the officers’ suspicions . . . were dispelled.” Id. at 356. At
that point, “[t]he use of the second dog and the continued detention of [the defendant’s] vehicle
served no investigatory purpose,” and violated the Fourth Amendment. Id. Pertinently, the Davis
court stated
         To allow police to delay further a suspect for the purpose of obtaining another drug-
         sniffing dog, whether intentionally or as the result of miscommunication, where the
         first dog failed to alert positively gives law enforcement power that only comes with
         probable cause. The Fourth Amendment allows police to detain a suspect on
         reasonable suspicion only for as long as it takes for the police to test the validity of
         their suspicions.
Id. at 357 (emphasis added).
        Like the first and second drug-sniffing dogs in Davis, local law enforcement and the FBI
conducted the same investigation and search of Plaintiffs. Although the record does not clearly
indicate whether the detention occurred at the direction of the FBI or of local law enforcement, or
merely arose from confusion and miscommunication, it makes little difference. To delay Plaintiffs
for the purpose of enabling the FBI to arrive at the scene to conduct effectively the same
investigation when the initial investigation conducted by local law enforcement had dispelled their
suspicions similarly “served no investigatory purpose.” See Davis, 430 F.3d at 356. The
investigation conducted by local law enforcement allowed “the police to test the validity of their
suspicions,” and in the end, did not reveal a basis for probable cause. See id. at 357. Thus, we find
that Defendants violated Plaintiffs’ Fourth Amendment rights by subjecting them to an unreasonable
seizure of their persons.




of the fact that Defendants had already questioned Plaintiff and completed at the least an initial search of both trucks and
Plaintiffs’ overnight bags.
         14
           Our reliance on Davis to determine whether Defendants violated Plaintiffs’ rights is not misplaced. We note,
however, that Davis does not inform our conclusion in Section III.B.2, infra, that this right was clearly established as
Davis followed the challenged incident by several years.
No. 06-3284             Center for Bio-Ethical Reform, et al.                                  Page 17
                        v. City of Springboro, et al.


                       b.      Search
        Plaintiffs further argue that Defendants violated their Fourth Amendment rights in searching
the trucks, escort vehicle, and their personal belongings, and that “any consent to search was made
invalid by the actions of the police.” (Pl.’s Br. at 39) The district court, however, found Plaintiffs
had validly given consent. We agree that Plaintiffs validly consented to the search of the trucks, the
escort vehicle, and their personal belongings.
        We evaluate the validity of consent under the totality of the circumstances. Butler, 223 F.3d
at 375; see also Schneckloth v. Bustamonte, 412 U.S. 218, 227 (1973). “Consent must be proved
by clear and positive testimony and must be unequivocal, specific, and intelligently given,
uncontaminated by any duress and coercion.” Butler, 223 F.3d at 375 (citing United States v.
Williams, 754 F.2d 672, 674-75 (6th Cir. 1985)). Relevant factors in this analysis include the
suspect’s “youth, lack of education or low intelligence, the lack of any warnings regarding the
accused’s constitutional rights, as well as evidence of duress or coercion, such as, deprivation of
food or sleep and prolonged detention or questioning.” United States v. Jones, 846 F.2d 358, 360
(6th Cir. 1988) (internal quotations and citations omitted). Voluntariness of consent to search
constitutes a question of fact, Schneckloth, 412 U.S. at 227, and this Court reviews the district
court’s factual findings for clear error. Worley, 193 F.3d at 384. The district court’s determination
is clearly erroneous where “although there is evidence to support the finding, the reviewing court
on the entire evidence is left with the definite and firm conviction that a mistake has been
committed.” Id.
         In this case, the evidence on the record does not support a “definite and firm conviction” that
the district court clearly erred. Plaintiffs’ detention lasted approximately three hours – a
circumstance likely to coerce them into consenting. However, the initial consent to search occurred
within the first twenty-five minutes of the stop, before the detention reached coercive lengths.
Plaintiffs were not interrogated during the stop; they were merely questioned and asked to produce
identification. At no point were they placed under physical arrest, handcuffed, or commanded to
lay on the ground. Additionally, Plaintiffs were well-educated, mature individuals. Thus, under the
totality of the circumstances, we cannot say the district court clearly erred in finding valid consent
to search.
               2.      Plaintiffs’ Rights Were Clearly Established
        We hold that the district court erred in finding the federal and state officers, sued in their
individual capacity, were protected by qualified immunity. To decide whether qualified immunity
is proper, we again consider whether Defendants violated a “clearly established” constitutional right.
Saucier, 533 U.S. at 207. In so doing, “[t]he relevant, dispositive inquiry . . . is whether it would
be clear to a reasonable officer that his conduct was unlawful in the situation he confronted.” Id.
at 202. The contours of the right must be sufficiently clear. Id.; Procunier v. Navarette, 434 U.S.
555, 564 (1978). Yet, sufficient clarity does not require previous adjudication of the very question
at hand, as “officials can still be on notice that their conduct violates established law even in novel
factual circumstances.” Hope v. Pelzer, 536 U.S. 730, 741 (2002). Rather, “in the light of
pre-existing law the unlawfulness must be apparent.” Anderson, 483 U.S. at 640.
No. 06-3284                  Center for Bio-Ethical Reform, et al.                                               Page 18
                             v. City of Springboro, et al.


        Here, the “contours” of Plaintiffs’ Fourth Amendment rights were “sufficiently clear that a
reasonable official would understand” that detaining Plaintiffs over two hours after they dispelled
any reasonable suspicions ripened the investigatory stop into an arrest absent probable cause. See
Saucier, 533 U.S. at 202. Although Defendants confronted novel factual circumstances, the
unlawfulness of their conduct should have been apparent in light of well-settled precedent of the
Supreme Court and of this Circuit. In Place, the Supreme Court found that a ninety minute seizure
of an airline passenger’s luggage for purposes of exposure to a narcotics detection dog exceeded the
scope of a permissible investigatory detention absent probable cause. Place, 462 U.S. at 710. Butler
similarly found that officers executed an impermissibly long investigative detention. There, officers
held the defendant for one and one-half hours after failing to find “anything out of the ordinary”
during the initial stop and, subsequently, conducted a second and more comprehensive search.
Butler, 223 F.3d at 372-73. We reaffirmed in Butler, as we do today, that “when police actions go
beyond checking out the suspicious circumstances that led to the original stop, the detention
becomes an arrest that must be supported by probable cause.” Id. at 374 (citing United States v.
Obasa, 15 F.3d 603, 607 (6th Cir. 1994)); see also Heath, 259 F.3d at 529-31. These cases had long
put reasonable officers on notice of 15
                                     the permissible bounds of conduct in executing Terry-type stops;
the law was     clearly established.      Defendants cannot now secure the shelter of qualified
immunity.16
IV.      PLAINTIFFS’ CLAIM OF CONSPIRACY TO VIOLATE CIVIL RIGHTS
        This Court reviews district court grants of summary judgment de novo, as set forth in Section
II.A., supra.
         Plaintiffs claim that “Defendants jointly agreed and acted in concert with one another to
exercise their authority to deprive Plaintiffs of their constitutional rights.” (Pl.’s Br. at 45) The
district court concluded there was no evidence that Defendants had somehow entered into an
agreement to deprive Plaintiffs of their rights. We hold that the district court properly disposed of
Plaintiffs’ claims of conspiracy to violate their First, Fourth, and Fourteenth Amendment rights.




         15
             Although the “reasonable official” standard is an objective one, it bears noting that several of the officers
involved apparently understood that the stop ripened into a constitutionally suspect detention. For example, the record,
viewed in the light most favorable to Plaintiffs, indicates that Defendant Herdt directed Defendant Piper to draft a
“simple memo,” and not to open a case file, describing the incident without referencing the names of officers present
at the June 10th detention. (J.A. at 333) Defendant Herdt admits to anticipating a lawsuit and credits the “simple memo”
for enabling him to “truthfully respond[] to [Harrington that the station] had no case file on him or his group or there was
no names and no investigation.” (J.A. at 339)
         16
             As a general rule, a claimant cannot defeat qualified immunity merely by leveling “bare allegations of malice”
against government officials. Harlow, 457 U.S. at 817-18. However, “an essential element of some constitutional claims
is a charge that the defendant’s conduct was improperly motivated.” Crawford-El v. Britton, 523 U.S. 574, 588 (1998).
Where improper motivation constitutes an element of the claim – as in the case of Plaintiffs’ First Amendment retaliation
claims – and the claimant has shown all other elements, a question of fact remains as to the official’s intent, thereby
precluding summary judgment on the basis of qualified immunity. Post Crawford-El, it remains an open question
whether inquiry into motive “unrelated to the knowledge of the law” in the Fourth Amendment context can similarly be
taken to preclude summary judgment. Because we need not explore Defendants’ motivations in detaining Plaintiffs to
find that Defendants do not merit the protection of qualified immunity, we leave that question for another day.
No. 06-3284                  Center for Bio-Ethical Reform, et al.                                                   Page 19
                             v. City of Springboro, et al.


        Section 1985(3) creates a cause of action for conspiracy to violate civil rights.17 To succeed
in establishing a § 1985(3) claim, the plaintiff must demonstrate “(1) a conspiracy; (2) for the
purpose of depriving, either directly or indirectly, any person or class of persons of the equal
protection of the laws, or of equal privileges or immunities of the laws; (3) an act in furtherance of
the conspiracy; (4) whereby a person is either injured in his person or property or deprived of any
right or privilege of a citizen of the United States.” Vakilian v. Shaw, 335 F.3d 509, 518 (6th Cir.
2003) (citing United Bhd. of Carpenters & Joiners v. Scott, 463 U.S. 825, 828-29 (1983)). A
§ 1985(3) complaint must “allege both a conspiracy and some class-based discriminatory animus
behind the conspirators’ action.” Newell v. Brown, 981 F.2d 880, 886 (6th Cir. 1992). Further,
“conspiracy claims must be pled with some degree of specificity and . . . vague and conclusory
allegations unsupported by material facts will not be sufficient to state such a claim.” Gutierrez v.
Lynch, 826 F.2d 1534, 1538-39 (6th Cir. 1987).
        Plaintiffs here do not allege that Defendants acted with discriminatory animus based on a
constitutionally protected classification. See Dunn v. Tennessee, 697 F.2d 121, 124 (6th Cir. 1982).
Additionally, Plaintiffs’ complaint does not set forth specific allegations supporting their conspiracy
claim, but rather vaguely asserts that Defendants “conspired.” (J.A. at 87-89) Consequently, we
affirm the district court’s grant of summary judgment on Plaintiffs’ § 1985(3) conspiracy claim.
                                                   CONCLUSION
         For the foregoing reasons, we AFFIRM the summary judgment grants to Defendant City of
Springboro and Defendant Clearcreek Township, to Defendant Burke, as sued in both an official and
individual capacity, and to Defendants Morris and Shaw, as sued in their official capacities; we
AFFIRM the district court’s grant of summary judgment on Plaintiffs’ § 1985 conspiracy claim;
we REVERSE the district court’s grant of summary judgment on Plaintiffs’ First Amendment
retaliation claim against Defendants Kruithoff, Herdt, Morris, Shaw, Piper, Hubbard, Parker, Walsh,
Peagler, Clark, and Kuhlman, in their individual capacities; we REVERSE the summary judgment
grant on Plaintiffs’ Fourth Amendment claim against Defendants Kruithoff, Herdt, Morris, Shaw,
Piper, Hubbard, Parker, Walsh, Peagler, Clark, and Kuhlman, in their individual capacities; and we
REMAND for further proceedings consistent with this opinion.




        17
             Section 1985(3) provides that:
        [i]f two or more persons . . . conspire . . . for the purpose of depriving, either directly or indirectly, any
        person or class of persons of the equal protection of the laws, or of equal privileges and immunities
        under the laws; . . . in any case of conspiracy set forth in this section, if one or more persons engaged
        therein do, or cause to be done, any act in furtherance of the object of such conspiracy, whereby
        another is injured in his person or property, or deprived of having and exercising any right or privilege
        of a citizen of the United States, the party so injured or deprived may have an action for the recovery
        of damages occasioned by such injury or deprivation, against any one or more of the conspirators.
42 U.S.C. § 1985(3) (2000).